—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered June 22, 1999, convicting defendant, after a jury trial, of robbery in the first degree, criminal use of a firearm in the first degree, and criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 25 years, 25 years and 7 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues of credibility, including the weight to be given the victim’s background and the minor inconsistencies in his testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations. The fact that defendant was acquitted of attempted murder does not warrant a different conclusion (see, People v Rayam, 94 NY2d 557).
We perceive no basis for a reduction of sentence. Concur— Williams, J.P., Mazzarelli, Ellerin, Lerner and Rubin, JJ.